DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected because it is not clear what “NVM” stands for as used throughout the claim. Claim 9 is also rejected because it is not clear what is meant by “to [provide] obtain discovery information” on lines 8-9.
Claims 10-14 are rejected because they depend on claim 9.
Claim 11 is also rejected based on lack of positive antecedent basis of “the discovery controller” on lines 1-2.
Claim 15 is rejected because it is not clear what “NVM” stands for as used throughout the claim. While the claim defines NVMe-oF, it does not define NVM. Claim 15 is also rejected because it is not clear what is meant by “to obtain discovery information associated with about a set of subsystem interfaces” on lines 11-12.
Claims 16-20 are rejected because they depend on claim 15.


Double Patenting
Claims 1,2,4-12, and 14 of this application is patentably indistinct from claims 1,3-12, and 15, respectively, of Application No. 17/239,462. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
There are some minor differences between the claims, for example in claims 5 and 6, however, the examiner presumes that these differences are simply typographical errors.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20, respectively, of copending Application No. 17/239,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application contain all of the limitations of the instant applicant plus some other limitations in the case of the independent claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application
Reference application 17/239462
15. A registration system for non-volatile memory express over Fabric (NVMe-oF) 
transmitting to the CDC an initialize connection request protocol data unit that indicates that a subsequent connection enables communication of a kickstart discovery request command; sending the request for information to the port to obtain discovery information associated with about a set of subsystem interfaces that are accessible via the port; and Customer No. 8297666DC-123595.01 (20110-2456)PATENT receiving the discovery information associated with the set of subsystem interfaces, the discovery information enables enabling the host to access at least a subset of the set of subsystem interfaces.


It is noted that the dependent claims 17-20 of the reference application appear to have incorrect dependencies stated since they all depend on the previous claim set rather than claim 16. The examiner presumes that this is a typographical error for examination purposes.
The only difference between the claims is the highlighted section of the independent claim in the reference application noted above. The dependent claims are identical. As the application claim is broader in scope than the reference application claim, the reference application covers all of the limitations present in the instant application claims.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 1, the prior art does not show the limitations of “sending to a centralized discovery controller a multicast Domain Name System (mDNS) communication that comprises information about subsystem interfaces on a port, the subsystem interfaces being associated with an unregistered IP address; receiving, at the port, from the centralized discovery controller a request for information associated with a set of subsystem interfaces that are accessible via the port; and sending to the centralized discovery controller (CDC) discovery information, the discovery information enabling a host to access at least a subset of the set of subsystem interfaces.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186